          Case 5:14-cv-00665-F Document 378 Filed 12/08/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE

                    WESTERN DISTRICT OF OKLAHOMA

 RICHARD GLOSSIP, et al.,                  )
                                           )
                     Plaintiffs,           )
                                           )
 -vs-                                      )     Case No. CIV-14-665-F
                                           )
 RANDY CHANDLER, et al.,                   )
                                           )
                     Defendants.           )



                             ORDER FOR HEARING


        Before the court is Plaintiffs’ Motion to Compel Defendants to Produce Fact
Witnesses for Deposition, filed on December 7, 2020 (doc. no. 377).
        The motion is set for hearing on December 18, 2020, at 4:00 p.m.
        Defendants shall file their response to the motion not later than noon on
December 16, 2020.
        Appearance by video teleconference will be permitted (but personal
appearance is preferred).    Any party desiring to appear by video conference must
make appropriate arrangements with the Courtroom Deputy assigned to the
undersigned judge (lori_gray@okwd.uscourts.gov) by not later than noon on
December 16, 2020.
        If the issues presented by the motion are resolved by agreement, counsel
shall immediately so notify the court.
            Case 5:14-cv-00665-F Document 378 Filed 12/08/20 Page 2 of 2




        All attorneys and other persons entering the U.S. Courthouse will be required
to show valid photo identification to the court security officer.
        DATED this 8th day of December, 2020.




14-0665p088.docx




                                           2
